Exhibit 99.1 Contact: Dan Yarbrough, Vice President of Investor Relations danyarbrough@orthofix.com (617) 912-2903 Orthofix International Raises Full Year EPS Guidance and Makes $5 Million Debt Prepayment After Strong 1st Quarter Results · First quarter 2010 sales totaled $138.8 million, up 8% from first quarter 2009; up 6% on a constant currency basis · First quarter 2010 reported net income was $0.99 per diluted share; excluding certain items, adjusted net income was $0.47 per diluted share, up 34% from the prior year · Total spine sales grew 8% vs. prior year; stimulation rose 13%, and spinal implants and biologics increased 3% · Orthopedic Division sales grew 22% as reported, 16% constant currency · First quarter consolidated gross margin increased 180 basis points to 76.4% · Adjusted operating margin, excluding gain from sale of vascular business assets, was 14%, which was 210 basis points higher than Q109; adjusted operating income rose 26% · Company made an additional $5 million debt repayment ahead of its scheduled maturity subsequent to the end of the first quarter · Company raised its full year 2010 EPS guidance by $0.14, to a new range of $2.38 to $2.42 Boston, MA, Apr 28, 2010– Orthofix International N.V. (NASDAQ:OFIX) (the Company) today announced its results for the first quarter ended March 31, 2010.Total revenue was $138.8 million, which was an increase of 8% over the first quarter of 2009.Excluding the favorable $2.6 million impact of foreign currency on first quarter sales, revenue increased 6% on a constant currency basis. Reported first quarter net income totaled $17.6 million, or $0.99 per diluted share.This compared with reported net income of $2.9 million, or $0.17 per share, in the first quarter of the prior year.Excluding certain items summarized in the table below, adjusted net income in the first quarter of 2010 was $8.4 million, or $0.47 per share.This was an increase of 34% per share compared with adjusted net income of $0.35 per share in the first quarter of the prior year. Exhibit 99.1 The Company’s reported first quarter operating income was $31.9 million, or 23.0% of total revenue. Excluding the gain from the sale of the vascular business, as indicated in the table below, adjusted operating income was $19.4 million, or 14.0% of total revenue.This was a 26% increase over adjusted operating income of $15.3 million, or 11.9% of revenue, in the prior year.The increase in adjusted operating income was primarily attributable to the Company’s Spinal Implants & Biologics and International Divisions. “Orthofix benefitted from its diverse revenue streams in the first quarter, demonstrating continued year-over-year improvement in the Company’s consolidated operating profitability,” said President and CEO Alan Milinazzo.“We were very pleased with not only the continued improvement in our Spinal Implants & Biologics Division, but also the strong performances of our Spine Stimulation and Orthopedic Divisions.” Revised Guidance As a result of the strong operating results in the first quarter, the Company raised its full year 2010 EPS guidance by $0.14, to a new range of $2.38 to $2.42. Non-GAAP Performance Measures The tables below present reconciliations of first quarter net income and operating income calculated in accordance with generally accepted accounting principles (GAAP) to non-GAAP performance measures, referred to as “Adjusted Net Income” and “Adjusted Operating Income” that exclude the items specified in the tables.The Regulation G Supplemental Information Schedule attached to this release includes additional reconciliations between GAAP measures and non-GAAP measures referred to as “Consolidated EBITDA” and “Adjusted Sports Medicine Revenue”.Management believes it is important to provide investors with the same non-GAAP metrics it uses to supplement information regarding the performance and underlying trends of Orthofix’s business operations in order to facilitate comparisons to its historical operating results and internally evaluate the effectiveness of the Company’s operating strategies.A more detailed explanation of the items in the table below that are excluded from GAAP net income, as well as why management believes the non-GAAP measures are useful to them, is included in the Regulation G Supplemental Information schedule attached to this press release. Exhibit 99.1 Reconciliation of Non-GAAP Performance Measure First Quarter Adjusted Net Income Q110 Q109 ($000's) EPS ($000's) EPS Reported GAAP net income $ Specified Items: Gain on sale of vascular business assets $ ) $ ) Foreign exchange loss $ Unrealized, non-cash gain on interest rate swap $ ) $ ) $ ) $ ) Strategic investments $ $ Reorganization/consolidation costs $ $ Costs associated with proxy contest $ $ Adjusted net income $ NOTE: Some calculations may be impacted by rounding Reconciliation of Non-GAAP Performance Measure First Quarter Adjusted Operating Income Q110 Q109 ($000's) % of Rev ($000's) % of Rev Reported GAAP operating income $ % $ % Specified Items: Gain on sale of vascular business assets $ ) -9.0 % Strategic investments $ % Reorganization/consolidation costs $ % Costs associated with proxy contest $ % Adjusted operating income $ % $ % NOTE: Some calculations may be impacted by rounding Revenue Total first quarter sales in the Company’s spine sector were up 8% year-over-year, to $71.7 million.Spine stimulation revenue increased 13%, to $41.9 million, driven by the continued success of the Company’s devices, which include the only FDA-approved stimulator for the cervical spine.Spinal implants and biologics revenue was $29.8 million, which was 3% higher than the first quarter of 2009.The year-over-year growth in spinal implants and biologic revenue was primarily due to an increase in U.S. sales of lumbar and cervical spine implant devices, driven mainly by the Company’s recent introductions of the Firebird™ pedicle screw system, Pillar™ SA interbody device, and Ascent™ LE POCT system.The Company’s biologic revenue from the spinal implants division decreased compared with the prior year, which included the impact of the transition to recording a marketing fee for Trinity® Evolution™ versus previously recording full end user sales for the Company’s prior stem cell-based allograft.Because the Company does not purchase inventory of Trinity® Evolution™ it does not incur any associated costs of sales.As such, the gross profit margin for the new allograft is 100% of the recorded revenue, which compares favorably to the gross profit margin of approximately 50% of sales for the prior allograft. Exhibit 99.1 Reported first quarter revenue in Orthofix’s orthopedic business was $36.2 million, which was an increase of 22%, and represented growth of 16% on a constant currency basis, compared with the prior year.The constant currency revenue growth was driven primarily by a 22% increase in international sales of the Company’s external fixation, internal fixation and deformity correction devices, including 50% revenue growth in the Company’s Latin American markets. Sports medicine revenue in the first quarter decreased 3% compared with 2009, to $23.6 million.The decrease was the result of a 4% decline in bracing products, partially offset by a 4% increase in sales of cold therapy products.The decrease in total sales included the impact of a revenue recognition change for one distributor, which resulted in the commission expense related to the distributor now being recorded as a reduction of that distributor’s gross sales.Excluding the impact of this change, sports medicine revenue in the first quarter was flat year-over-year. Gross Margin The gross profit margin in the first quarter of 2010 was 76.4%, which was 180 basis points higher than the first quarter of 2009.The year-over-year improvement is primarily due to an increase in the gross profit margins at the Company’s Spinal Implants & Biologics and Orthopedics Divisions.The gross profit in the first quarter of 2010 included the impact of a $1.9 million increase in inventory reserves taken in connection with the discontinued domestic Advent™ Cervical disc clinical trial. Operating Expenses First quarter sales and marketing (S&M) expenses were 40.5% of total revenue, which was comparable with the first quarter in the prior year. General and administrative (G&A) expenses in the first quarter of 2010 decreased by 210 basis points year-over-year, to 15.5% of total sales.The decrease was due primarily to costs incurred in the prior year that did not recur in the first quarter this year, including $1.3 million ($874,000 net of tax, or $0.05 per share) in costs associated with the Company’s reorganization/consolidation plan, and $737,000 ($494,000 net of tax, or $0.03 per share) of costs incurred in connection with a proxy contest. Research and development (R&D) expenses as a percent of revenue were 5.4% in the first quarter of 2010, compared with 7.0% in the prior year.R&D expenses in the first quarter of 2009 included $2.8 million ($1.9 million net of tax, or $0.11 per share) in costs associated with strategic investments, including Trinity® Evolution™. Exhibit 99.1 Other Income and Expenses First quarter net interest expense was $5.8 million, compared with net interest expense of $6.1 million in the first quarter of the prior year.The year-over-year decrease reflects a lower outstanding debt balance, partially offset by a higher all-in rate of interest. During the first quarter, the Company incurred an unrealized, non-cash gain of approximately $345,000 ($217,000 net of tax, or $0.01 per share) which resulted from changes in the fair value of the Company’s interest rate swap.Mark-to-market adjustments related to this swap are required to be reported in quarterly earnings through the expiration of the swap in June 2011. The Company also incurred a foreign exchange loss of approximately $231,000 ($146,000 net of tax, or $0.01 per share) in the first quarter primarily due to unrealized, non-cash foreign currency adjustments resulting from a strengthening of the U.S. dollar against various foreign currencies.A number of Orthofix’s foreign subsidiaries have intercompany and trade accounts payable that are denominated in currencies, most notably the U.S. Dollar, other than their local currency, and movements in the relative values of those currencies have and are expected to continue to result in foreign exchange gains and losses. Taxes The reported tax rate in the first quarter of 2010 was approximately 33%.This included the impact of the gain on the sale of the vascular division’s assets, which was taxed at a rate of 28%.The tax rate on the Company’s remaining income was approximately 38%. Cash and Liquidity Orthofix’s Consolidated EBITDA, as calculated in accordance with the Company’s amended credit facility, was $38.3 million in the first quarter.At the end of the first quarter the Company’s leverage ratio, as defined in its amended credit facility, was 2.1, which was below the 2.85 maximum leverage ratio allowed in the amended credit facility.A reconciliation of reported net income to Consolidated EBITDA is included in the Regulation G Supplemental Information Schedule attached to this release. Cash flow used in operations in the first quarter of 2010 was approximately $412,000, compared with cash flow from operations of $11.1 million in the prior year.The decrease in cash flow was due primarily to an increase in accounts receivable during the first quarter of 2010, as well as an increase in restricted cash.The increase in accounts receivable resulted primarily from a higher portion of first quarter 2010 sales occurring during March, whereas a larger portion of sales in the first quarter of the prior year occurred earlier in the quarter.Restricted cash is held by the Company’s domestic subsidiaries to secure its credit facility, but is available for use in operations and for the repayment of debt. Exhibit 99.1 The total cash balance of $34.7 million at March 31, 2010 compared with $25.0 million at December 31, 2009.The cash balance at March 31st reflects the impact of applying the net proceeds of $19 million from the sale of the vascular assets toward the repayment of the Company’s outstanding debt. Conference Call Orthofix will host a conference call today at 4:30 PM Eastern time to discuss the Company’s financial results for the first quarter of 2010.Interested parties may access the conference call by dialing (888) 267-2845 in the U.S., and (973) 413-6102 outside the U.S., and providing the conference ID 87421.A replay of the call will be available for one week by dialing (888) 332-6854 in the U.S., and (973) 528-0005 outside the U.S., and entering the conference ID 87421. About Orthofix Orthofix International, N.V. is a global medical device company offering a broad line of minimally invasive surgical, and non-surgical, products for the spine, orthopedic, and sports medicine market sectors that address the lifelong bone-and-joint health needs of patients of all ages–helping them achieve a more active and mobile lifestyle.Orthofix’s products are widely distributed around the world to orthopedic surgeons and patients via Orthofix’s sales representatives and its subsidiaries, including BREG, Inc. and via collaborations with other leading orthopedic product companies.In addition, Orthofix is collaborating on R&D activities with leading medical institutions such as the Musculoskeletal Transplant Foundation, the Orthopedic Research and Education Foundation, The University of Medicine and Dentistry of New Jersey and the National Osteoporosis Institute.For more information about Orthofix, please visit www.orthofix.com. FORWARD-LOOKING STATEMENTS This communication contains certain forward-looking statements under the Private Securities Litigation Reform Act of 1995.These forward-looking statements, which may include, but are not limited to, statements concerning the projections, financial condition, results of operations and businesses of Orthofix and its subsidiaries and are based on management’s current expectations and estimates and involve risks and uncertainties that could cause actual results or outcomes to differ materially from those contemplated by the forward-looking statements. Factors that could cause or contribute to such differences may include, but are not limited to, risks relating to the expected sales of its products, including recently launched products, unanticipated expenditures, changing relationships with customers, suppliers, strategic partners and lenders, changes to and the interpretation of governmental regulations, ongoing litigation matters and governmental investigations of our businesses which could result in civil or criminal liability or findings of violations of law (as further described in the “Legal Proceedings” sections of our annual report on Form 10-K and quarterly reports on Form 10-Q), risks relating to the protection of intellectual property, changes to the reimbursement policies of third parties, the impact of competitive products, changes to the competitive environment, the acceptance of new products in the market, conditions of the orthopedic industry, credit markets and the economy, corporate development and market development activities, including acquisitions or divestitures, unexpected costs or operating unit performance related to recent acquisitions, and other factors described in our annual report on Form 10-K and other periodic reports filed by the Company with the Securities and Exchange Commission (SEC). -Financial tables follow – Exhibit 99.1 ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, U.S. Dollars, in thousands, except per share and share data) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses Sales and marketing General and administrative Research and development Amortization of intangible assets Gain on sale of Vascular operations ) - Operating income Other income (expense), net Interest expense, net ) ) Other expense, net ) ) Unrealized non-cash gain on interest rate derivative Other expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Net income per common share - basic $ $ Net income per common share - diluted $ $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Exhibit 99.1 ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, U.S. Dollars, in thousands) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, net Inventory, net Deferred income taxes Prepaid expenses and other current assets Total current assets Investments Property, plant and equipment, net Patents and other intangible assets, net Goodwill Deferred taxes and other long-term assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Bank borrowings $ $ Current portion of long-term debt Trade accounts payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Shareholders' equity: Common shares Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ Exhibit 99.1 ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, U.S. Dollars, in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt costs 54 49 Provision for doubtful accounts Deferred taxes ) ) Share-based compensation Provision for inventory obsolescence Change in fair value of interest rate swap ) ) Gain on sale of Vascular operations ) - Other Change in operating assets and liabilities: Restricted cash ) ) Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) 79 Accounts payable ) Current liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Vascular cash proceeds, net of litigation - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from issue of common shares - Repayments of long-term debt ) ) Repayments of bank borrowings, net ) ) Cash payment for purchase of minority interest in subsidiary - ) Tax benefit on non-qualified stock options - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period $ $ Exhibit 99.1 External net sales by market sector (U.S. Dollars in millions) Three Months Ended March 31, Reported Growth Constant Currency Growth Spine Stimulation 12
